Citation Nr: 0025701	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  97-23 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for arthritis of the hips, 
knees, hands and low back.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to May 1957 
and from June 1957 to February 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 1996 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.

This case was the subject of a Board remand dated in March 
1999.

In a June 2000 Form 646, the veteran's representative raised 
the issue of an increased rating for the veteran's service 
connected psychoneurotic anxiety reaction, based on an 
October 1999 VA examiner's assertion that the veteran's 
"pain should be viewed in light of the veteran's comorbid 
chronic psychoneurosis which is more than likely acting as a 
major modulating factor in the expression of his somatic 
complaints."  This matter is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's arthritis of the hips, knees, hands and low 
back was not caused or aggravated by an inservice disease or 
injury.





CONCLUSION OF LAW

Arthritis of the hips, knees, hands and low back was not 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991);  38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran contends that his arthritis of the hips, knees, 
hands and low back began during his period of active service.

Service medical records of treatment in April 1968 include 
complaints of aching joints.  August 1968 notations show that 
the veteran had muscle spasms at L4-5 after lifting an air 
conditioner the day before.  The pain had begun on the day of 
examination.  The examination was negative and the veteran 
was prescribed medication.  During the veteran's April 1973 
retirement examination, he indicated no complaints of 
recurrent back pain, painful or "trick" shoulder or elbow, 
or trick or locked knee.  He did have occasional nocturnal 
leg cramps.  He indicated he had no history of being unable 
too perform certain motions or assume certain positions.  He 
had occasional pain in his knees with weather changes, but 
had sought no treatment, and had no complications or sequale.  
He indicated on a Standard Form 93 that he did not know if he 
had arthritis, rheumatism, or bursitis.  Clinical evaluations 
of the veteran's upper extremities, feet, lower extremities, 
spine and other musculoskeletal systems were normal during 
the April 1973 retirement examination.

During an August 1975 VA examination, clinical evaluation of 
the musculoskeletal system was normal.  

Service department records of treatment have been associated 
with the claims folder.  February 1987 records reflect a 
diagnosis of and treatment for chronic low back pain.   
Records of treatment in September 1989 reflect that the 
veteran's severe back pain was getting better, and also 
reflect complaints of right hand pain.  A June 1990 
Examination of the back revealed tendered paravertebral 
muscles in the L4-L5 region.  There was no spasm, range of 
motion was good, and straight leg raise testing was negative.  
The assessment was mechanical low back pain.  In March 1991 
the veteran was seen for several conditions and complained of 
right shoulder pain above 90 degrees abduction for the past 1 
1/2 months.  Objectively, there was tenderness of the right 
shoulder with some pain on passive and not active motion.

During an August 1995 VA outpatient visit, a history of 
arthritis was noted.

May 1996 VA X-ray reports reflect impressions of degenerative 
osteoarthritic changes of both hands and fingers, 
particularly the distal proximal and interphalangeal joints;  
minimal degenerative changes of the knees;  anterior 
vertebral spondylosis at L2-3 and L3-4 as well as facet 
degenerative changes at L4-5 and L5-S1;  and mild 
degenerative osteoarthritic changes of both hip joints.

During an October 1996 VA examination, the veteran gave a 
history of arthritis of both hands.  He was unable to recall 
a specific hand injury, but indicated his hands had been 
bothering him for years.  The examiner's diagnosis was 
osteoarthritis of the hands.  The veteran was unable to 
recall specific injuries to the back, right or left hip or 
right or left knee.  After physical examination, the 
diagnoses were minimal osteoarthritis of the knees, severe 
lumbar spondylosis, and mild osteoarthritis of the hips.  
 
During his July 1997 RO hearing, the veteran testified that 
that he first noticed arthritic pain in multiple areas in the 
late 1960s.  He said he was having a lot of pain in his knees 
at the time, and was also having problems with his hands and 
back.  He did not perceive a need to see a doctor at the 
time.  He discussed inservice back spasms, and said he 
complained about problems at his retirement physical in 1973.  
He sought treatment a couple of years after service, but he 
was only prescribed Valium and was not X-rayed.  He described 
current problems with his hands and back, between his 
shoulder blades, and with his neck, hips and knees.  He 
described problems walking, a sharp pain in his knee, 
problems gripping with his hands, and some cracking and 
popping primarily in his knees but also in his hands, elbows 
and shoulders.  He was taking ibuprofen and Tylenol for these 
problems.  He contended that he noted during his 1973 service 
retirement examination that he indicated on his Standard Form 
93 he was having problems with arthritis, rheumatism and 
bursitis.  He said he had trouble connecting specific 
inservice incidents to arthritis because he did not know it 
was arthritis at the time.  He indicated his tendency was to 
simply work through injuries or pain rather than seek 
treatment during service.  He described the 1973 Standard 
Form 93 as the first documentation of his arthritis.  

In a letter dated September 1997, the veteran's VA treating 
physician wrote that the veteran was under her care for 
arthritis involving his hips, knees, and low back.  She said 
that during the time she had been his physician, he had 
consistently stated that he felt his current problems began 
while he was on active duty.  She had reviewed the veteran's 
statement on Standard Form 93, which was filled out about a 
year prior to his retirement from active duty.  She indicated 
that this form reflected ongoing problems with swollen and 
painful joints and a possible diagnosis of arthritis.  She 
noted that she did not have access to the veteran's original 
active duty medical record, but asserted that he had been 
very consistent in his complaints and that he definitely had 
arthritis at the present time.  She opined that it would seem 
reasonable that the veteran's arthritis began during his 
active duty.  

During a VA examination in October 1999, the veteran was 
diagnosed as having polyarticular degenerative disease, 
primarily generalized osteoarthritis, and mild diabetic 
peripheral neuropathy.  After extensive review of the medical 
history, and physical examination, the examiner opined that 
it was less than likely that the veteran had polyarticular 
degenerative disease when he was released from the service in 
1974 because his degenerative disease was currently fairly 
mild and would have progressed more significantly had he 
developed a premature or secondary form of the disease by age 
39.  The examiner elaborated that the degree of degenerative 
changes were consistent with the veteran's current age and 
were unlikely to be due to any minor trauma that he may have 
experienced during his service career.  According to the 
examiner, the only joint with significant objective 
impairment was the left knee, which until 1996 showed minimal 
degenerative changes.  At that time the joint interval 
measured seven millimeters which was well within the normal 
range (greater than four centimeters).  Furthermore, the 
examiner noted, the veteran's military records provided no 
evidence for the presence of osteoarthritis except for 
occasional knee pain, but X-rays of the knees 23 years later 
showed excellent preservation of joint space.  The examiner 
felt that it would be speculative to postulate on the 
presence of knee osteoarthritis during service given this 
time interval.

The examiner further stated that there was evidence the 
veteran's current chronic subjective widespread 
musculoskeletal pain complaints were inconsistent with the 
mostly mild objective findings on physical examination.  
According to the examiner, such mild degenerative changes 
would be unlikely to result in the severe unremitting pain of 
which the veteran complained.  The examiner concluded that 
the pain should be viewed in the light of the veteran's 
comorbid chronic psychoneurosis which was more likely acting 
as a major modulating factor in the expression of his somatic 
complaints.  

Analysis

The Board finds that the veteran's claim for service 
connection for arthritis of the hips, knees, hands and low 
back, is well grounded, based on the October 1997 opinion of 
a VA treating physician that the veteran's arthritis began 
during his active duty.  38 U.S.C.A. § 5107(a) (West 1991).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131.  Regulations further provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In the case of a 
disease only, service connection also may be established 
under section 3.303(b) by (1) evidence of the existence of a 
chronic disease in service or of a disease, eligible for 
presumptive service connection pursuant to statute or 
regulation, during the applicable presumption period;  and 
(2) present disability from it.  Savage, 10 Vet. App. 488, 
495 (1997).  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  The evidence may 
also show that a disability is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a) (1998).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995);  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Arthritis will be considered to have been incurred in service 
if manifest to a compensable degree within one year of 
separation from service, even though there is no evidence of 
such disease during the period of service.  38 C.F.R. §§ 
3.307, 3.309(a).  In the present case, the medical evidence 
does not show arthritis manifest to a compensable degree 
within one year of discharge from service, so that arthritis 
is not presumptively considered to be incurred during 
service.  Although a history of arthritis was noted in August 
1995, the first diagnosis of arthritis was in 1996, and as 
will be discussed below, the preponderance of the evidence 
shows that arthritis did not begin until many years after 
service.

In the present case, the Board acknowledges the opinion of 
the veteran's VA treating physician that it seemed reasonable 
that the veteran's arthritis began during service.  The 
physician acknowledged that she did not have access to the 
veteran's original active duty medical record.  This 
physician's opinion in support of the veteran's claim was 
based on the veteran's current condition, complaints 
reflected on the veteran's April 1973 Standard Form 93 
completed in connection with his service discharge 
examination, and the consistency in the veteran's complaints 
during her time treating him. 

However, of significantly greater weight in this case is the 
opinion of the October 1999 VA examiner, who asserted that it 
was less than likely that the veteran had polyarticular 
degenerative disease (the current diagnosis for his 
condition) when he was released from service in 1974.  The 
primary rationales for this opinion were that the arthritis 
had not progressed to a degree commensurate with an onset as 
early as 1974, and the lack of evidence of any substantial 
objective evidence of impairment until over 23 years after 
discharge from service.  The examiner acknowledged the 
veteran's complaints of severe unremitting pain, but found 
they were out of proportion with the limited degree of 
arthritis shown by objective medical evidence, and attributed 
the complaints to chronic psychoneurosis.  The opinion 
includes an accurate summary of over two pages in length of 
the medical evidence of record (including the veteran's 
service medical records), over two pages reviewing the 
veteran's complaints and the physician's review of systems 
and physical examination and other objective findings, and a 
thorough and well reasoned medical opinion in response to the 
questions asked in the Board's March 1999 remand.  The VA 
examiner's opinion is based on more complete evidence than 
the VA treating physician's September 1997 opinion (at the 
very least, she did not have access to the service medical 
records), and is much more thorough in terms of rationale, 
physical findings, and review of the medical evidence of 
record.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for arthritis of the hips, knees, hands 
and low back.  For the reasons above, the Board finds that of 
the two on-point opinions of record, the October 1999 VA 
examiner's opinion carries significantly greater weight and 
is much more persuasive than the September 1997 opinion of 
the veteran's VA treating physician.





ORDER

The claim for service connection for arthritis of the hips, 
knees, hands and low back is denied.



		
RENÉE M. PELLETIER
Veterans Law Judge




 

